Citation Nr: 0918344	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Shreveport, Louisiana



THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from July 11, 2006 to July 13, 2006, at 
Good Shepherd Medical Center.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Shreveport, Louisiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking reimbursement of private medical care 
expenses incurred from July 11, 2006 to July 13, 2006, at 
Good Shepherd Medical Center.  The Veteran contends that VA 
facilities were not feasibly available to provide the medical 
services he needed, and that the severity of his condition 
prevented him from being transferred to a VA or other federal 
facility.
  
Historically, the record shows that the Veteran arrived by 
ambulance for treatment at Good Shepherd Medical Center on 
July 11, 2006, at 10:50 a.m.  At that time, he reported 
complaints of low back pain, radiating into his right leg.  
He also indicated that the back pain had started one month 
earlier after he had stepped into a hole, and that he had 
been treated several times for this condition unsuccessfully.  
An emergency room report, dated July 11, 2006, at 4:39 p.m., 
noted that his symptoms had "markedly improved after 
treatment."  The report listed differential diagnoses of 
arthritis, sprain, and ruptured disc.  It also noted that an 
attempt was made to send the Veteran to the VA hospital in 
Shreveport, but that they there were told no beds were 
available.  The report indicated that the Veteran would see 
Dr. Fitzgerald while in the emergency room, and that he would 
then be given pain medications and a muscle relaxant and told 
to follow up at the VA hospital.  A subsequent notation, at 
6:02 p.m., noted that Dr. Fitzgerald had decided to admit the 
Veteran.

A July 11, 2006 emergency room consultation report by L. 
Fitzgerald, M.D., noted the Veteran's history of having 
stepped into a hole about a month earlier.  The report noted 
that he initially had back pain, and then began having pain 
in his right buttock and numbness in his right leg.  The 
report noted that the Veteran was questioned on emergency 
room notes that he has difficulty starting his urine stream, 
as well as post void residual.  The report further noted that 
the Veteran had been seen by several hospitals for this 
condition, but with no improvement.  An MRI examination 
revealed a large right L5-S1 herniated disk.  The report 
concluded with an assessment of a large L5-S1 herniated disk.  
Dr. Fitzgerald further stated that the Veteran "has some 
urinary retention but at his age that is not uncommon.  I am 
going to start him on some steroids and pain medications and 
see if that improves.  We discussed the possibility of 
diskectomy and he is very interested in having that done.  
Will proceed if he does not improve fairly quickly on the 
steroids."  The report is dated July 11, 2006, 6:02 p.m.

A VA treatment report, dated July 12, 2006, at 10:16 a.m., 
noted that Good Shepherd Medical Center was informed that a 
surgery bed was available for the Veteran at the VA medical 
center in Shreveport.  

A VA treatment report, dated July 12, 2006, at 10:33 a.m., 
noted that personnel from Good Shepherd Medical Center had 
informed VA that the Veteran was scheduled for back surgery 
that day at noon, and "that the patient declined to transfer 
to this facility and the patient told her that the VAMC would 
pay the bill for his surgery."  The report also reiterated 
that there was a bed for the transfer of the Veteran 
available at the VA facility, but no transfer was needed 
since the Veteran declined.

An operative note, dated July 12, 2006, at 2:49 p.m., noted 
that the Veteran underwent a right L5-S1 hemilaminotomy, 
foraminotomy, and diskectomy. The report noted preoperative 
and postoperative diagnoses of right L5-S1 herniated nucleus 
pulposus.  

A hospital discharge summary report noted that the Veteran 
was discharged on July 13, 2006.  The report listed his 
admitting diagnosis as cauda equina syndrome and lumbar 
herniated disc.  In discussing his hospital course, the 
report noted that the Veteran had been admitted and a Foley 
catheter placed.  He was taken to the operating room and a 
discectomy was performed without difficulty.  
Postoperatively, he was able to void spontaneously and had a 
normal post void residual.  He was discharged home on 
postoperative day one.

In support of his claim, the Veteran submitted an October 
2006 letter from his surgeon, L. Fitzgerald, M.D.  In her 
letter, Dr. Fitzgerald indicated that once cauda equina 
syndrome was documented, decompression surgery needed to be 
done in a timely fashion and that she could not have approved 
transfer before surgery.  

After reviewing the evidence of record, the Board concludes 
that a medical opinion is required in order to properly 
adjudicate the Veteran's claim herein.  Specifically, the 
current evidence record is not clear as to whether the 
Veteran could have been safely discharged or transferred to a 
VA facility for the treatment at issue herein.

Pursuant to 38 C.F.R. § 17.1002(d), payment or reimbursement 
for any medical care beyond the initial emergency evaluation 
and treatment must be for a continued medical emergency of 
such a nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time the Veteran 
becomes stabilized).  In this case, Dr. Fitzgerald noted that 
a transfer would not have been approved because "[o]nce 
cauda equina syndrome was documented the decompression needed 
to be done in a timely fashion."  Initially, the Board notes 
that Dr. Fitzgerald's opinion appears to be based solely upon 
concerns over the timing of the decompression surgery, and 
not the Veteran's ability to be safely transferred for that 
surgery.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a medical opinion 
from a physician as to when the Veteran's 
medical emergency ended during his 
hospitalization at Good Shepherd Medical 
Center from July 11, 2006 to July 13, 
2006.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  
The physician must specifically provide 
an opinion as to whether the Veteran's 
condition as of July 12, 2006 at 10:16 
a.m. had medically stabilized or 
constituted an urgent or continuing 
medical emergency of such a nature that 
the Veteran could not have been safely 
discharged or transferred to a VA 
facility for additional care, including 
spine surgery.  A complete rationale for 
all opinions must be provided, and the 
report should be typed.

2.  When the above actions have been 
completed, the Veteran's claim of 
entitlement to payment or reimbursement 
of private medical expenses incurred from 
July 11, 2006 to July 13, 2006, at Good 
Shepherd Medical Center, must be 
readjudicated, taking into consideration 
any and all evidence which has been added 
to the record since its last adjudicative 
action.  If any portion of the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

